         Case 3:18-cv-05244-JST Document 34 Filed 12/20/18 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                       Civil Minutes

Date: December 20, 2018                                                   Judge: Jon S. Tigar

Time: 25 minutes

Case No.        3:18-cv-05244-JST
Case Name       Stefan Bokaie, et al. v. Green Earth Coffee LLC, et al.

Attorney for Plaintiffs:        Kevin P. Block

Attorneys for Defendants:       Green Earth Coffee LLC / Carlos Zambrano
                                Kenneth B. Stratton

                                Flying Rooster, LLC
                                Herbert L. Terreri

Deputy Clerk: William Noble                                            Court Reporter: Ana Dub

                                      PROCEEDINGS

  •   Initial Case Management Conference
  •   Defendant Cultivators’ Motion to Dismiss (Dkt. No. 17)
  •   Defendant Cultivators’ Motion to Dismiss (Dkt. No. 18)


                                  RESULT OF HEARING

  1. The parties informed the Court that the Plaintiffs and Flying Rooster, LLC have reached
     a settlement. The Court will issue a written order setting a deadline to file a dismissal
     within 45 days and a further case management conference in 60 days if the dismissal is
     not filed.

  2. Motion hearing held. After hearing argument from the parties, the Court took the motion
     under submission.

  3. The Court set a further case management conference for March 20, 2019 at 2:00 PM. An
     updated case management conference is due March 13, 2019.
